DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of international application PCT/SG2017/050437 filed 09/05/2017. The priority claim benefit is acknowledged. 
Response to Arguments
3.	Applicant’s arguments, see pages 6-10, filed 02/22/2021, with respect to claims 1, 16 and 20 have been fully considered and are persuasive.  The rejections of the last office action have been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 16 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

In regards to claims 1, 16 and 20, applicant’s arguments are persuasive. Examiner finds that the combination of US2017/0045959A1, Chen et al., hereinafter as Chen in view of US2013/0328781A1, Pate et al., hereinafter as Pate, do not teach the subject matter of a processor configured to retrieved from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel. Accordingly, the independent claims 1, 16 and 20 are allowed. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627